J-S79044-16

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA             :      IN THE SUPERIOR COURT OF
                                         :            PENNSYLVANIA
             v.                          :
                                         :
VICTOR MANUEL FIGUEREO-                  :
MARTINEZ,
                                         :
                   Appellant             :            No. 811 EDA 2016

            Appeal from the Judgment of Sentence January 29, 2016
             in the Court of Common Pleas of Northampton County,
               Criminal Division, No(s): CP-48-CR-0001884-2015

BEFORE: GANTMAN, P.J., MOULTON and MUSMANNO, JJ.

MEMORANDUM BY MUSMANNO, J.:                     FILED JANUARY 19, 2017

     Victor Manuel Figuereo-Martinez (“Figuereo-Martinez”) appeals from

the judgment of sentence imposed following his conviction of possession

with intent to deliver a controlled substance (“PWID”). See 35 P.S. § 780-

113(a)(30). We affirm.

     In its Opinion, the trial court set forth the relevant factual and

procedural history, which we adopt for the purpose of this appeal. See Trial

Court Opinion, 1/28/16, at 3-9.

     Figuereo-Martinez filed a Motion to suppress, inter alia, the physical

evidence obtained following his arrest, on the basis that the evidence was

the fruit of an illegal arrest and search. The suppression court conducted an

evidentiary hearing, and subsequently denied Figuereo-Martinez’s Motion to

suppress.
J-S79044-16


      Following a bench trial, Figuereo-Martinez was convicted of PWID. The

trial court sentenced Figuereo-Martinez to 5 to 10 years in prison.

      Figuereo-Martinez filed a timely Notice of Appeal and a court-ordered

Pa.R.A.P. 1925(b) Concise Statement.

      On appeal, Figuereo-Martinez raises the following issue for our review:

      Whether the trial court erred in denying [Figuereo-Martinez’s]
      Motion to [s]uppress physical evidence, specifically [Figuereo-
      Martinez’s] gym bag and the contents contained therein, as well
      as items recovered inside [Figuereo-Martinez’s] apartment, all of
      which were obtained in violation of [Figuereo-Martinez’s] rights
      under the Fourth and Fourteenth Amendments of the United
      States Constitution and Article I, Section 8 of the Pennsylvania
      Constitution[?]

Brief for Appellant at 3.

            In reviewing the denial of a motion to suppress, our
      responsibility is to determine whether the record supports the
      suppression court’s factual findings and legitimacy of the
      inferences and legal conclusions drawn from those findings. If
      the suppression court held for the prosecution, we consider only
      the evidence of the prosecution’s witnesses and so much of the
      evidence for the defense as, fairly read in the context of the
      record as a whole, remains uncontradicted. When the factual
      findings of the suppression court are supported by the evidence,
      the appellate court may reverse if there is an error in the legal
      conclusions drawn from those factual findings.

Commonwealth v. Arnold, 932 A.2d 143, 145 (Pa. Super. 2007) (citation

omitted).

      Figuereo-Martinez argues that the trial court erred in denying his

Motion to suppress the contents of his gym bag because the police officers

did not have reasonable suspicion or probable cause to support the search.

Brief for Appellant at 8.   Figuereo-Martinez contends that he was seized


                                  -2-
J-S79044-16


when he was placed in handcuffs, seated on the sidewalk, and detained until

a canine search could be conducted. Id. at 9-10. Figuereo-Martinez asserts

that the police officers subsequently obtained a search warrant because they

did not believe they had probable cause at that time.       Id. at 9-10, 11.

Additionally, Figuereo-Martinez claims the officers did not observe him

engaging in any illegal activity.   Id. at 10. Figuereo-Martinez also argues

that the stop was not supported by reasonable suspicion because it was

based on “stale” information (controlled purchases of cocaine at Feliz Auto

and Repair by a confidential informant six months prior to Figuereo-

Martinez’s arrest). Id. at 12-13.

      In its Opinion, the trial court set forth the relevant law, and

determined that Figuereo-Martinez was subjected to an investigative

detention, rather than a custodial detention; the investigative detention was

supported by reasonable suspicion; and the drugs recovered from Figuereo-

Martinez’s gym bag did not need to be excluded as “fruit of the poisonous

tree” because the evidence was not obtained in violation of his constitutional

rights. See Trial Court Opinion, 1/28/16, at 9-22. We agree with the sound

reasoning of the trial court, and adopt its Opinion for the purpose of this

appeal. See id.

      Judgment of sentence affirmed.




                                    -3-
J-S79044-16


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 1/19/2017




                          -4-